Appeal from a judgment of the County Court of Albany County (Breslin, J.), *670rendered June 27, 2002, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
As part of a negotiated plea agreement which included the waiver of the right to appeal, defendant pleaded guilty to the crime of burglary in the second degree with the understanding that he would be sentenced to a prison term of no less than five years and no more than seven years followed by three years of postrelease supervision. Defendant was thereafter sentenced to a prison term of six years, followed by three years of postrelease supervision. Although on appeal defendant contends that the sentence imposed was harsh and excessive, given his knowing, voluntary and intelligent plea and waiver of the right to appeal, we will not review defendant’s contention (see People v Clow, 10 AD3d 803 [2004]).
Cardona, P.J, Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.